Exhibit 10.3

 

 

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

AMONG

 

THE ALLSTATE CORPORATION,

 

ALLSTATE INSURANCE COMPANY

 

AND

 

[INSERT NAME OF EXECUTIVE]

(Tier One)

 

 

 

For Agreements entered into on or after February 22, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

CERTAIN DEFINITIONS

1

 

 

 

ARTICLE II.

POST-CHANGE PERIOD

8

2.1

Position and Duties

8

2.2

Compensation

8

2.3

Stock Incentive Awards

10

2.4

Unfunded Deferred Compensation

11

 

 

 

ARTICLE III.

TERMINATION OF EMPLOYMENT

11

3.1

Disability

11

3.2

Death

12

3.3

Cause

12

3.4

Good Reason

13

 

 

 

ARTICLE IV.

COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

15

4.1

If by Executive for Good Reason or by the Company Other Than for Cause or
Disability

15

4.2

If by the Company for Cause

17

4.3

If by Executive Other Than for Good Reason

17

4.4

If by the Company for Disability

18

4.5

If Upon Death

18

4.6

Amount Contested

18

 

 

 

ARTICLE V.

REDUCTIONS IN PAYMENTS BY THE COMPANY

20

5.1

Reduction of Potential Parachute Payments

20

5.2

Determination by Auditors

20

 

 

 

ARTICLE VI.

EXPENSES AND INTEREST

21

6.1

Legal and Other Expenses

21

6.2

Interest

21

 

 

 

ARTICLE VII.

NO SET-OFF OR MITIGATION

21

7.1

No Set-off by Company

21

7.2

No Mitigation

21

 

 

 

ARTICLE VIII.

RESTRICTIVE COVENANTS

22

8.1

Non-Competition

22

8.2

Non-Solicitation

22

8.3

Reasonableness of Restrictive Covenants

23

8.4

Right to Injunction; Survival of Undertakings

23

8.5

Non-Disparagement

23

 

-i-

--------------------------------------------------------------------------------


 

ARTICLE IX.

NON-EXCLUSIVITY OF RIGHTS

24

9.1

Waiver of Certain Other Rights

24

9.2

Other Rights

24

 

 

 

ARTICLE X.

MISCELLANEOUS

24

10.1

No Assignability

24

10.2

Successors

24

10.3

Payments to Beneficiary

25

10.4

Non-Alienation of Benefits

25

10.5

No Deference

25

10.6

Severability

25

10.7

Amendments

25

10.8

Notices

25

10.9

Counterparts

26

10.10

Governing Law

26

10.11

Captions

26

10.12

Number and Gender

26

10.13

Tax Withholding

26

10.14

No Waiver

26

10.15

Joint and Several Liability

26

10.16

No Rights Prior to Effective Date

26

10.17

Six-month Delay

26

10.18

Interpretation to Avoid 409A Penalties

27

10.19

Entire Agreement

27

 

-ii-

--------------------------------------------------------------------------------


 

THE ALLSTATE CORPORATION

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

THIS AGREEMENT dated as of                , 201   (the “Agreement Date”) is made
by and among The Allstate Corporation, a Delaware corporation (“Allstate”), the
Allstate Insurance Company, an Illinois insurance corporation (“AIC”), and
                     (“Executive”).

 

RECITALS

 

Allstate has determined that it is in the best interests of Allstate and its
stockholders to assure that the Company will have the continued service of
Executive.  Allstate also believes it is imperative to reduce the distraction of
Executive that would result from the personal uncertainties caused by a pending
or threatened change of control of Allstate, to encourage Executive’s full
attention and dedication to the Company, and to provide Executive with
compensation and benefits arrangements upon a change of control that will
satisfy the expectations of Executive and be competitive with those of similarly
situated corporations.  This Agreement is intended to accomplish these
objectives.

 

ARTICLE I.
CERTAIN DEFINITIONS

 

As used in this Agreement, the terms specified below shall have the following
meanings:

 

1.1         “Accrued Annual Bonus” means the amount of any Annual Bonus earned
and due to be paid but not yet paid to Executive as of the Executive’s
Termination Date, other than amounts that Executive has elected to defer.

 

1.2           “Accrued Base Salary” means the amount of Executive’s Base Salary
that is accrued but unpaid as of the Executive’s Termination Date, other than
amounts that Executive has elected to defer.

 

1.3           “Accrued LTIP Bonus” means the amount of any LTIP Bonus earned and
due to be paid but not yet paid to Executive as of the Executive’s Termination
Date, other than amounts that Executive has elected to defer.

 

1.4         “Accrued Obligations” means, as of any date, the sum of Executive’s
Accrued Base Salary, Accrued Annual Bonus, Accrued LTIP Bonus, any accrued but
unpaid vacation pay, and any other amounts and benefits that are then due to be
paid or provided to Executive by the Company (other than pursuant to
Sections 2.4 or 4.1(b) or any defined benefit or defined contribution plan of
the Company, whether or not qualified under Section 401(a) of the Code), but
have not yet been paid or provided (as applicable).

 

1.5         “Agreement Date”  -- see the introductory paragraph of this
Agreement.

 

--------------------------------------------------------------------------------


 

1.6         “Agreement Term” means the period commencing on the Agreement Date
and ending on the third anniversary of the Agreement Date or, if later, such
later date to which the Agreement Term is extended pursuant to the following
sentence.  Commencing on the second anniversary of the Agreement Date, the
Agreement Term shall automatically be extended each day by one day to create a
new one-year term until, at any time after the second anniversary of the
Agreement Date, the Company delivers written notice (an “Expiration Notice”) to
Executive that the Agreement shall expire on a date specified in the Expiration
Notice (the “Expiration Date”) that is not less than 12 months after the date
the Expiration Notice is delivered to Executive; provided, however, that if an
Effective Date or an Imminent Control Change Date occurs before the Expiration
Date specified in the Expiration Notice, then such Expiration Notice shall be
void and of no further effect.  “Imminent Control Change Date” means (i) any
date on which a proposal or offer for a Change of Control is presented to
Allstate’s stockholders generally or to any of Allstate’s directors or executive
officers or is publicly announced (whether by advertisement, press release,
press interview, public statement, SEC filing or otherwise) or (ii) any
subsequent date as of which such proposal or offer for a Change of Control
remains effective and has not expired or been revoked.

 

1.7         “AIC” -- see the introductory paragraph of this Agreement.

 

1.8         “Allstate” -- see the introductory paragraph of this Agreement.

 

1.9           “Annual Bonus” -- see Section 2.2(b).

 

1.10       “Annual Performance Period” -- see Section 2.2(b).

 

1.11       “Article” means an article of this Agreement.

 

1.12       “Base Salary” -- see Section 2.2(a).

 

1.13       “Beneficiary” -- see Section 10.3.

 

1.14       “Board” means the Board of Directors of Allstate or, from and after
the Effective Date of a Change of Control that gives rise to a Surviving
Corporation, the Board of Directors of such Surviving Corporation.

 

1.15       “Bonus Plan” -- see Section 2.2(b).

 

1.16       “Cause” -- see Section 3.3(b).

 

1.17       “CEO” means Chief Executive Officer.

 

1.18       “Change of Control” means, except as otherwise provided at the end of
this Section, the occurrence of any one or more of the following:

 

(a)          (Voting Power)  any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of Allstate or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person of

 

-2-

--------------------------------------------------------------------------------


 

Persons, ownership of stock of Allstate possessing 30% or more of the combined
voting power of all Voting Securities of Allstate (such a Person or group that
is not a Similarly Owned Company (as defined below), a “More than 30% Owner”),
except that no Change of Control shall be deemed to have occurred solely by
reason of such ownership by a corporation with respect to which both more than
70% of the common stock of such corporation and Voting Securities representing
more than 70% of the combined voting power of the Voting Securities of such
corporation are then owned, directly or indirectly, by the Persons who were the
direct or indirect owners of the common stock and Voting Securities of Allstate
immediately before such acquisition in substantially the same proportions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of Allstate, as the case may be (a “Similarly Owned Company”);
or

 

(b) (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of Allstate or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of Allstate or of the total fair market value of the stock of
Allstate (such a Person or group that is not a Similarly Owned Company, a
“Majority Owner”), except that no Change of Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

(c)  (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election (“Board Turnover”); or

 

(d)  (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of
Allstate, or a plan of liquidation of Allstate (any of the foregoing, a
“Reorganization Transaction”) that, does not qualify as an Exempt Reorganization
Transaction.

 

Notwithstanding anything contained herein to the contrary: (i) no transaction or
event shall constitute a Change of Control for purposes of this Agreement unless
the transaction or event constituting the Change of Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the
ownership of a substantial portion of the assets of a corporation (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no sale or
disposition of one or more Subsidiaries (“Sale Subsidiary”) or the assets
thereof shall constitute a Change of Control for purposes of this Agreement if
the investments in and advances by Allstate and its Subsidiaries (other than the
Sale Subsidiaries) to such Sale Subsidiary as of immediately prior to the sale
or disposition determined in accordance with Generally Accepted Accounting
Principles (“GAAP”) (but after intercompany eliminations and net of the effect
of intercompany reinsurance) are less than 51% of the Consolidated Total
Shareholders’ Equity of Allstate as of immediately prior to the sale or
disposition.  Consolidated Total Shareholders’ Equity means, at any date, the
total shareholders’ equity of Allstate and its Subsidiaries at such date, as
reported in the consolidated financial statements prepared in accordance with
GAAP.

 

-3-

--------------------------------------------------------------------------------


 

1.19         “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to any section of the Code shall also refer to any successor
provision.

 

1.20       “Company” means Allstate, AIC and each of Allstate’s other
Subsidiaries.

 

1.21       “Company Certificate” -- see Section 5.2.

 

1.22       “Competitive Business” means as of any date (including during the
one-year period commencing on the Termination Date) any corporation or other
Person (and any branch, office or operation thereof) that engages in, or
proposes to engage in:

 

(a)          the underwriting, reinsurance, marketing or sale of (i) any form of
insurance of any kind that the Company as of such date does, or proposes to,
underwrite, reinsure, market or sell (any such form of insurance, an “Allstate
Insurance Product”) or (ii) any other form of insurance that is marketed or sold
in competition with any Allstate Insurance Product, or

 

(b)          any other business that as of such date is a direct and material
competitor of the Company;

 

and that is located (i) anywhere in the United States, or (ii) anywhere outside
of the United States where the Company is then engaged in, or proposes to engage
in, any of such activities.

 

1.23         “Consummation Date” means the date on which a Reorganization
Transaction is consummated.

 

1.24       “Disability” -- see Section 3.1(b).

 

1.25       “Disability Effective Date” -- see Section 3.1.

 

1.26       “Effective Date” means the date on which a Change of Control first
occurs during the Agreement Term.

 

1.27       “Exchange Act” means the Securities Exchange Act of 1934.

 

1.28       “Excise Taxes” -- see Section 5.1.

 

1.29       “Exempt Reorganization Transaction” means a Reorganization
Transaction that fails to result in (a) any Person or group (as such term is
defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)) becoming a More
than 30% Owner or a Majority Owner, (b) Board Turnover, or (c) a sale or
disposition to any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) of the assets of Allstate that have a
total Gross Fair Market Value (as defined below) equal to at least forty percent
(40%) of the total Gross Fair Market Value of all of the assets of Allstate
immediately before such transaction.  “Gross Fair Market Value” means the value
of the assets of Allstate, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

1.30       “Good Reason” -- see Section 3.4(b).

 

-4-

--------------------------------------------------------------------------------


 

1.31       “including” means including without limitation.

 

1.32       “IRS” means the Internal Revenue Service.

 

1.33       “Legal and Other Expenses” -- see Section 6.1(a).

 

1.34       “LTIP” means the Allstate Long-Term Executive Incentive Compensation
Plan (or any successor plan).

 

1.35       “LTIP Award” means an incentive compensation opportunity granted
under the LTIP.

 

1.36       “LTIP Bonus” means the amount paid or earned in respect of an LTIP
Award.

 

1.37       “LTIP Performance Period” means any performance period designated in
accordance with any LTIP approved by the Board or any committee of the Board.

 

1.38       “LTIP Target Award” means, in respect of any LTIP Award, the amount
that Executive would have been entitled to receive for the LTIP Performance
Period corresponding to such LTIP Award if the performance goals established
pursuant to such LTIP Award were achieved at the 100% level as of the end of the
LTIP Performance Period.

 

1.39       “Lump Sum Value” of an annuity payable pursuant to a defined benefit
plan means, as of a specified date, the present value of such annuity, as
determined, as of such date, under generally accepted actuarial principles using
(i) the applicable interest rate, mortality tables and other methods and
assumptions under Code Section 417(e) as published by the IRS and used for
determining the value of an immediate annuity on the Termination Date or (ii) if
such interest rate and mortality assumptions are no longer published by the IRS,
the interest rate and mortality assumptions determined in a manner as similar as
practicable to the manner by which the Code Section 417(e) interest rate and
mortality assumptions were determined immediately prior to the IRS’s cessation
of publication of such assumptions; provided, however, that if such defined
benefit plan provides for a lump sum distribution and such lump-sum distribution
either (x) is the only payment method available under such plan or (y) provides
for a greater amount than the Lump Sum Value of the Maximum Annuity available
under such plan, then “Lump Sum Value” shall mean such lump sum amount.

 

1.40       “Maximum Annuity” means, in respect of a defined benefit plan
(whether or not qualified under Section 401(a) of the Code), an annuity computed
in whatever manner permitted under such plan (including frequency of annuity
payments, attained age (whether determined as of a current date or as of a
future date upon the commencement of annuity payments), and nature of surviving
spouse benefits, if any) that yields the greatest Lump Sum Value.

 

1.41       “More than 30% Owner” -- see paragraph (a) of the definition of
“Change of Control.”

 

1.42       “Notice of Consideration” -- see Section 3.3(c).

 

1.43       “Non-Qualified Plan” -- see Section 2.4.

 

-5-

--------------------------------------------------------------------------------


 

1.44       “Notice of Termination” means a written notice given in accordance
with Section 10.8 that sets forth (i) the specific termination provision in this
Agreement relied on by the party giving such notice, (ii) in reasonable detail
the specific facts and circumstances claimed to provide a basis for such
Termination of Employment, and (iii) if the Termination Date is other than the
date of receipt of such Notice of Termination, the Termination Date.

 

1.45       “Person” means any individual, sole proprietorship, partnership,
joint venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

 

1.46       “Plans” means plans, programs, or Policies of the Company.

 

1.47       “Policies” means policies, practices or procedures of the Company.

 

1.48       “Post-Change Period” means the period commencing on the Effective
Date and ending on the second anniversary of the Effective Date.

 

1.49       “Potential Parachute Payments” -- see Section 5.1.

 

1.50       “Pro-rata Annual Bonus” means, in respect of the Company’s fiscal
year during which the Termination Date occurs, an amount equal to the product of
Executive’s Target Annual Bonus (determined as of the Termination Date)
multiplied by a fraction, the numerator of which equals the number of days from
and including the first day of such fiscal year through and including the
Termination Date, and the denominator of which equals 365.

 

1.51       “Pro-rata LTIP Bonus” means an amount equal to the sum of each of the
following amounts:  for each LTIP Performance Period that is in effect as of a
Termination Date, Executive’s LTIP Target Award for such LTIP Performance Period
multiplied by a fraction, the numerator of which equals the number of days from
and including the beginning of such LTIP Performance Period through and
including the Termination Date, and the denominator of which equals the
aggregate number of days in such LTIP Performance Period.

 

1.52       “Reorganization Transaction” -- see clause (d) of the definition of
“Change of Control.”

 

1.53       “Restricted Shares” means shares of restricted stock, restricted
stock units or similar awards.

 

1.54       “SEC” means the Securities and Exchange Commission.

 

1.55       “Section” means, unless the context otherwise requires, a section of
this Agreement.

 

1.56       “SERP” means a supplemental executive retirement Plan that is a
Non-Qualified Plan.

 

-6-

--------------------------------------------------------------------------------


 

1.57       “Stock Options” means stock options, stock appreciation rights
(including limited stock appreciation rights), or similar awards.

 

1.58       “Subsidiary” means any corporation, business trust, limited liability
company or partnership with respect to which Allstate owns, directly or
indirectly, Voting Securities representing more than 50% of the aggregate voting
power of the then-outstanding Voting Securities.

 

1.59       “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate Voting Power of such resulting corporation are directly or indirectly
owned by another corporation, such other corporation.

 

1.60       “Target Annual Bonus” as of any date means the amount equal to the
product of Base Salary determined as of such date multiplied by the percentage
of such Base Salary to which Executive would have been entitled immediately
prior to such date under any Bonus Plan for the Annual Performance Period for
which the Annual Bonus is awarded if the performance goals established pursuant
to such Bonus Plan were achieved at the 100% level as of the end of the Annual
Performance Period.

 

1.61       “Taxes” means federal, state, local and other income, employment and
other taxes.

 

1.62       “Termination Date” means the date of the receipt of the Notice of
Termination by Executive (if such Notice is given by the Company) or by the
Company (if such Notice is given by Executive), or any later date, not more than
15 days after the giving of such Notice, specified in such Notice; provided,
however, that:

 

(a)            if Executive’s employment is terminated by reason of death or
Disability, the Termination Date shall be the date of Executive’s death or the
Disability Effective Date (as defined in Section 3.1(a)), as applicable; and

 

(b)            if no Notice of Termination is given, the Termination Date shall
be the last date on which Executive is employed by the Company.

 

1.63         “Termination of Employment” means any termination of Executive’s
employment with the Company, whether such occurs by reason of (a) the initiative
of any Company or Executive or (b) the death of Executive; provided that such
termination is also a “separation from service” within the meaning of Treasury
Regulation 1.409A-1(h).

 

1.64       “Voting Securities” of a corporation means securities of such
corporation that are entitled to vote generally in the election of directors of
such corporation.

 

-7-

--------------------------------------------------------------------------------


 

ARTICLE II.
POST-CHANGE PERIOD

 

2.1           Position and Duties.

 

(a)          During the Post-Change Period, (x) Executive’s position (including
offices, titles, reporting requirements and responsibilities), authority and
duties shall be at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 90-day
period immediately before the Effective Date and (y) Executive’s services shall
be performed at the location where Executive was employed immediately before the
Effective Date or any other location which does not constitute a material
geographic change from the former location.

 

(b)          During the Post-Change Period (except during any periods of
vacation to which Executive is entitled and any authorized sick, disability or
other leave of absence), Executive shall devote Executive’s full attention and
time to the business and affairs of the Company and, to the extent necessary to
discharge the duties assigned to Executive in accordance with this Agreement, to
use Executive’s best efforts to perform such duties.  During the Post-Change
Period, Executive may (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities are consistent with the Policies of the Company at the Effective Date
and do not significantly interfere with the performance of Executive’s duties
under this Agreement.  To the extent that any such activities have been
conducted by Executive immediately prior to the Effective Date and were
consistent with the Policies of the Company at the Effective Date, the continued
conduct of such activities (or activities similar in nature and scope) after the
Effective Date shall not be deemed to interfere with the performance of
Executive’s duties under this Agreement.

 

2.2           Compensation.

 

(a)          Base Salary.  During the Post-Change Period, the Company shall pay
or cause to be paid to Executive an annual base salary in cash, which shall be
paid in a manner consistent with the Company’s payroll practices in effect
immediately before the Effective Date, at an annual rate not less than 12 times
the highest monthly base salary paid or payable to Executive by the Company in
respect of the 12-month period immediately before the Effective Date (such
annual rate salary, the “Base Salary”).  During the Post-Change Period, the Base
Salary shall be reviewed at least annually and shall be increased at any time
and from time to time as shall be substantially consistent with increases in
base salary awarded to other peer executives of the Company.  Any increase in
Base Salary shall not limit or reduce any other obligation of the Company to
Executive under this Agreement.  After any such increase, the Base Salary shall
not be reduced and “Base Salary” shall thereafter refer to the increased amount.

 

(b)          Annual Bonus.  The Company shall also pay or cause to be paid to
Executive a bonus (the “Annual Bonus”), which shall be not less than the Target
Annual

 

-8-

--------------------------------------------------------------------------------


 

Bonus determined as of the Effective Date, for each Annual Performance Period
that ends during the Post-Change Period.  “Annual Performance Period” means each
period designated in accordance with any annual bonus arrangement or Plan (a
“Bonus Plan”) that is based on performance and approved by the Board or any
committee of the Board, or in the absence of any Bonus Plan or any such
designated period of time, each calendar year.

 

(c)          LTIP Bonus.  The Company shall also:

 

(i)              pay or cause to be paid to Executive an LTIP Bonus equal to the
LTIP Target Award for each LTIP Award for which an LTIP Performance Period is in
effect as of the Effective Date; and

 

(ii)             throughout the Post-Change Period, grant LTIP Awards to
Executive as follows:

 

(1)            LTIP Awards shall be granted no less frequently than is
contemplated by the terms of the LTIP and the Company’s practices thereunder, as
such terms and practices are in effect immediately prior to the Effective Date;

 

(2)            each such LTIP Award shall provide for the payment of a
percentage of Executive’s Base Salary in effect at the beginning of the
Performance Period applicable to such LTIP Award that is no less than the
average of the Target LTIP Percentages (as defined below) for all of Executive’s
LTIP Awards outstanding immediately prior to the Effective Date; and

 

(3)            the target performance goals established for each such LTIP Award
shall be substantially comparable to the target performance goals under
Executive’s LTIP Awards outstanding on the Effective Date;

 

“Target LTIP Percentage” means, in respect of any LTIP Award, the percentage of
Executive’s Base Salary (determined as of the beginning of the applicable LTIP
Performance Period) that Executive would be entitled to receive after the
completion of the applicable LTIP Performance Period if the performance goals
applicable to such LTIP Award as of the date immediately prior to the Effective
Date were achieved at the 100% level.

 

(d)          Incentive, Savings and Retirement Plans.  Executive shall also be
entitled to participate during the Post-Change Period in all cash and equity
incentive (including long-term incentives), savings and retirement Plans
applicable to other peer executives of the Company, but in no event shall such
Plans provide Executive with incentive (including long-term incentives), savings
and retirement benefits during the Post-Change Period that are materially less
valuable or have terms materially less favorable, in the aggregate, than the
most valuable and favorable of those provided by the Company for Executive under
such Plans as in effect at any time during the 90-day period immediately before
the Effective Date.

 

-9-

--------------------------------------------------------------------------------


 

(e)          Welfare Benefit Plans.  During the Post-Change Period, Executive
and Executive’s family shall be eligible to participate in, and receive all
benefits under, welfare benefit Plans provided by the Company (including
medical, prescription, dental, disability, salary continuance, individual life,
group life, dependent life, accidental death and travel accident insurance
Plans) and applicable to other peer executives of the Company and their
families, but in no event shall such Plans provide benefits during the
Post-Change Period that are materially less favorable, in the aggregate, than
the most favorable of those provided to Executive under such Plans as in effect
at any time during the 90-day period immediately before the Effective Date.

 

(f)           Fringe Benefits.  During the Post-Change Period, Executive shall
be entitled to fringe benefits in accordance with the most favorable Plans
applicable to peer executives of the Company, but in no event shall such Plans
provide fringe benefits that are materially less favorable, in the aggregate,
than the most favorable of those provided by the Company to Executive under such
Plans in effect at any time during the 90-day period immediately before the
Effective Date.

 

(g)          Expenses.  During the Post-Change Period, Executive shall be
entitled to prompt reimbursement of all reasonable employment-related expenses
incurred by Executive upon the Company’s receipt of accountings in accordance
with the most favorable Policies applicable to peer executives of the Company,
but in no event shall such Policies be materially less favorable, in the
aggregate, than the most favorable of those provided by the Company for
Executive under such Policies in effect at any time during the 90-day period
immediately before the Effective Date.

 

(h)          Office and Support Staff.  During the Post-Change Period, Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance in accordance with
the most favorable Policies applicable to peer executives of the Company, but in
no event shall such Policies be materially less favorable, in the aggregate,
than the most favorable of those provided by the Company for Executive under
such Policies in effect at any time during the 90-day period immediately before
the Effective Date.

 

(i)            Vacation.  During the Post-Change Period, Executive shall be
entitled to paid vacation in accordance with the most favorable Policies
applicable to peer executives of the Company, but in no event shall such
Policies be materially less favorable, in the aggregate, than the most favorable
of those provided by the Company for Executive under such Policies in effect at
any time during the 90-day period immediately before the Effective Date.

 

2.3           Stock Incentive Awards.

 

On the Effective Date of a Change of Control, (i) all of Executive’s unvested
Stock Options then outstanding (whether granted before or after the Agreement
Date) shall immediately become fully vested and exercisable, and (ii) all of
Executive’s Restricted Shares then outstanding shall immediately become fully
vested and nonforfeitable.

 

-10-

--------------------------------------------------------------------------------


 

2.4           Unfunded Deferred Compensation.  On the Effective Date of a Change
of Control, Executive shall become fully vested in all benefits previously
accrued under any deferred compensation Plan (including a SERP) that is not
qualified under Section 401(a) of the Code (a “Non-Qualified Plan”).  Within
five business days after the Effective Date of a Change of Control, the Company
shall pay to Executive a lump-sum cash amount equal to:

 

(a)          the sum of the Lump-Sum Values of all Maximum Annuities that are
payable pursuant to all defined benefit Non-Qualified Plans, plus

 

(b)          the sum of Executive’s account balances under all defined
contribution Non-Qualified Plans.

 

To the extent that, if, for any reason, any portion of such Non-Qualified Plan
benefit is not so paid, the Company shall pay Executive in lieu thereof a
lump-sum cash payment equal to such unpaid portion within the five-business day
period specified in the preceding sentence.

 

ARTICLE III.
TERMINATION OF EMPLOYMENT

 

3.1           Disability.

 

(a)          During the Post-Change Period, the Company may terminate
Executive’s employment because of Executive’s Disability by giving Executive or
his legal representative, as applicable, (i) written notice in accordance with
Section 10.8 of the Company’s intention to terminate Executive’s employment
pursuant to this Section and (ii) a certification of Executive’s Disability by a
physician selected by the Company or its insurers, subject to the consent of
Executive or Executive’s legal representative, which consent shall not be
unreasonably withheld or delayed.  Executive’s employment shall terminate
effective on the 30th day (the “Disability Effective Date”) after Executive’s
receipt of such notice unless, before the Disability Effective Date, Executive
shall have resumed the full-time performance of Executive’s duties.

 

(b)          “Disability” means any medically determinable physical or mental
impairment of an Executive that:

 

(i)            has lasted for a continuous period of not less than (x) six
months or (y) such longer period, if any, that is available to Executive under
the Company’s Policies relating to the continuation of employee status after the
onset of disability, as such Policies are in effect when Disability is
determined, but in no event shall such Policies be materially less favorable to
the Executive than the most favorable of such Policies in effect for peer
executives at any time during the 90-day period immediately before the Effective
Date,

 

(ii)           can be expected to be permanent or of indefinite duration, and

 

-11-

--------------------------------------------------------------------------------


 

(iii)          renders Executive unable to perform the duties required under
this Agreement.

 

3.2           Death.  Executive’s employment shall terminate automatically upon
Executive’s death during the Post-Change Period.

 

3.3           Cause.

 

(a)          During the Post-Change Period, the Company may terminate
Executive’s employment for Cause solely in accordance with all of the
substantive and procedural provisions of this Section.

 

(b)          “Cause” means any one or more of the following:

 

(i)            Executive’s conviction of a felony or other crime involving
fraud, dishonesty or moral turpitude;

 

(ii)           Executive’s willful or reckless material misconduct in the
performance of Executive’s duties;

 

(iii)          Executive’s habitual neglect of duties; or

 

(iv)         Executive’s willful or intentional breach of this Agreement;

 

provided, however, that for purposes of clauses (ii), (iii), and (iv), Cause
shall not include any one or more of the following:

 

(1)          bad judgment or negligence;

 

(2)          any act or omission believed by Executive in good faith to have
been in or not opposed to the interest of the Company (without intent of
Executive to gain, directly or indirectly, a profit to which Executive was not
legally entitled);

 

(3)          any act or omission with respect to which a determination could
properly have been made by the Board that Executive had satisfied the applicable
standard of conduct for indemnification or reimbursement under Allstate’s
by-laws, any applicable indemnification agreement, or applicable law, in each
case as in effect at the time of such act or omission; or

 

(4)          any act or omission with respect to which Executive receives a
Notice of Consideration (as defined below) more than six months after the
earliest date on which any member of the Board, not a party to the act or
omission, knew or should have known of such act or omission; and

 

-12-

--------------------------------------------------------------------------------


 

further provided, that if a breach of this Agreement involved an act or omission
based on Executive’s good faith and reasonable belief that Executive’s act or
omission was in the best interests of the Company or was required by applicable
law or administrative regulation, such breach shall not constitute Cause unless
the Company gives Executive written notice of such breach that specifically
refers to this Section and, within 30 days after such notice is given, Executive
fails to cure such breach to the fullest extent that it is curable.

 

(c)          The Company shall strictly observe each of the following procedures
in connection with any Termination of Employment for Cause:

 

(i)            A meeting of the Board shall be called for the stated purpose of
determining whether Executive’s acts or omissions satisfy the requirements of
Section 3.3(b) and, if so, whether to terminate Executive’s employment for
Cause.

 

(ii)           Not less than 30 days prior to the date of such meeting, the
Company shall provide Executive and each member of the Board written notice (a
“Notice of Consideration”) of (x) a detailed description of the acts or
omissions alleged to constitute Cause, (y) the date, time and location of such
meeting of the Board, and (z) Executive’s rights under clause (iii) below.

 

(iii)          Executive shall have the opportunity to appear before the Board
in person and, at Executive’s option, with legal counsel, and/or to present to
the Board a written response to the Notice of Consideration.

 

(iv)         Executive’s employment may be terminated for Cause only if (x) the
acts or omissions specified in the Notice of Consideration did in fact occur and
do constitute Cause as defined in this Section, (y) the Board makes a specific
determination to such effect and to the effect that Executive’s employment
should be terminated for Cause and (z) the Company thereafter provides Executive
with a Notice of Termination that specifies in specific detail the basis of such
Termination of Employment for Cause and which Notice shall be consistent with
the reasons set forth in the Notice of Consideration.  The Board’s determination
specified in clause (y) of the preceding sentence shall require the affirmative
vote of at least 75% of the members of the Board.

 

(v)          In the event that the existence of Cause shall become an issue in
any action or proceeding between the Company and Executive, the Company shall,
notwithstanding the determination referenced in clause (iv) of this Section
3.3(c), have the burden of establishing that the actions or omissions specified
in the Notice of Consideration did in fact occur and do constitute Cause and
that the Company has satisfied the procedural requirements of this Section
3.3(c).  The satisfaction of the Company’s burden shall require clear and
convincing evidence.

 

3.4           Good Reason.

 

(a)          During the Post-Change Period, Executive may terminate his
employment for Good Reason in accordance with the substantive and procedural
provisions of this

 

-13-

--------------------------------------------------------------------------------


 

Section.  A Termination of Employment for Good Reason will be deemed to have
occurred during the Post-Change Period if Executive gives notice as provided in
Section 3.4(d) within the Post-Change Period and the Termination of Employment
is no more than thirty (30) days after the expiration of the cure period
described in Section 3.4(e).

 

(b)          “Good Reason” means the first to occur of the following actions or
omissions that, unless otherwise specified, occurs during a Post-Change Period
without the consent of Executive:

 

(i)            a material diminution in Executive’s base compensation;

 

(ii)           any material diminution in Executive’s authority, duties, or
responsibilities as set forth in Paragraph 2.1(a);

 

(iii)          any material diminution in the authority, duties, or
responsibilities of the person to whom Executive reports, including a
requirement that Executive report to a corporate officer or employee instead of
reporting directly to the Board, if applicable;

 

(iv)         a material change in the geographic location at which Executive
must perform services; or

 

(v)          any other action or inaction that constitutes a material breach of
this Agreement by the Company;

 

(c)          Any reasonable determination by Executive that any of the events
specified in subsection (b) above has occurred and constitutes Good Reason shall
be conclusive and binding for all purposes, unless the Company establishes by
clear and convincing evidence that Executive did not have any reasonable basis
for such determination.

 

(d)          In the event of any Termination of Employment by Executive for Good
Reason, Executive shall notify the Company of the events constituting such Good
Reason by a Notice of Termination within ninety days of the date Executive
should have known of the events constituting Good Reason.

 

(e)          Company shall have thirty days from the date Executive provides
Notice of Termination pursuant to Section 3.4(d) to remedy the conditions
constituting Good Reason during which period no termination for Good Reason
shall be deemed to have occurred.

 

(f)           If the Company has not remedied the conditions constituting Good
Reason within the thirty-day period described in Section 3.4(e), then, in order
for Executive’s termination to constitute a termination for Good Reason, the
date of Termination of Employment must occur no later than twelve (12) months
after the date of the first action or omission constituting Good Reason.

 

-14-

--------------------------------------------------------------------------------


 

ARTICLE IV.
COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

 

4.1          If by Executive for Good Reason or by the Company Other Than for
Cause or Disability.  If, during the Post-Change Period, the Company terminates
Executive’s employment other than for Cause or Disability, or if Executive
terminates employment for Good Reason, the Company’s sole obligations to
Executive under Sections 2.1 and 2.2 and this Article shall be as follows:

 

(a)         The Company shall pay Executive, in addition to all vested rights
arising from Executive’s employment as specified in Article II, a lump-sum cash
amount equal to the sum of the following:

 

(i)         all Accrued Obligations;

 

(ii)        Executive’s Pro-rata Annual Bonus reduced (but not below zero) by
the amount of any Annual Bonus paid to Executive with respect to the Company’s
fiscal year in which the Termination Date occurs;

 

(iii)       Executive’s Pro-rata LTIP Bonus reduced (but not below zero) by the
amount of any LTIP Bonus paid to Executive with respect to the Company’s fiscal
year in which the Termination Date occurs;

 

(iv)       all amounts previously deferred by, or accrued to the benefit of,
Executive under any defined contribution Non-Qualified Plans, whether or not
vested, together with any accrued earnings thereon, to the extent that such
amounts and earnings have not been previously paid by the Company (whether
pursuant to Section 2.4 or otherwise);

 

(v)        an amount equal to three (3.0) times the sum of (y) Base Salary, and
(z) the Target Annual Bonus, each determined as of the Termination Date;
provided, however, that any reduction in Executive’s Base Salary or Target
Annual Bonus that would qualify as Good Reason shall be disregarded for this
purpose; and

 

(vi)       to the extent not paid pursuant to clause (iv) of this
Section 4.1(a), an amount equal to the sum of the value of the unvested portion
of Executive’s accounts or accrued benefits under any defined contribution Plan
(whether or not qualified under Section 401(a) of the Code) maintained by the
Company as of the Termination Date and forfeited by Executive by reason of the
Termination of Employment.

 

Such lump-sum amount shall be paid no more than five business days after the
date of Termination of Employment.

 

(b)        The Company shall pay Executive, in lieu of all benefits under all
defined benefit Non-Qualified Plans that have accrued on or before the
Termination Date but

 

-15-

--------------------------------------------------------------------------------


 

remain unpaid as of such date, a lump-sum cash amount equal to the positive
difference, if any, between:

 

(i)         the sum of the Lump-Sum Values of each Maximum Annuity that would be
payable to Executive under any defined benefit Plan (whether or not qualified
under Section 401(a) of the Code) if Executive had:

 

(1)        become fully vested in all such benefits to the extent that such
benefits are unvested as of the Termination Date,

 

(2)        attained as of the Termination Date an age that is three years
greater than Executive’s actual age,

 

(3)        accrued a number of years of service (for purposes of determining the
amount of such benefits, entitlement to early retirement benefits, and all other
purposes of such defined benefit plans) that is three years greater than the
number of years of service actually accrued by Executive as of the Termination
Date, and

 

(4)        received the lump-sum severance benefits specified in
Section 4.1(a) (excluding all LTIP Bonuses, and all amounts in respect of Stock
Options or Restricted Shares, if any) as covered compensation in equal monthly
installments during the three year period following Termination of Employment,

 

minus

 

(ii)        the sum of (x) the Lump-Sum Values of the Maximum Annuity benefits
vested and payable (whether currently or at some future date) to Executive under
each defined benefit Plan that is qualified under Section 401(a) of the Code and
(y) the aggregate amounts simultaneously or previously paid (whether pursuant to
Section 2.4 or otherwise) to Executive under the defined benefit Plans (whether
or not qualified under Section 401(a) of the Code) described in clause (i) of
this Section 4.1(b).

 

Such lump-sum amount shall be paid no more than five business days after the
date of Termination of Employment.

 

(c)        (i) On the date of Termination of Employment, all of Executive’s
unvested Stock Options then outstanding (whether granted before or after the
Agreement Date) shall immediately become fully vested and exercisable, and
(ii) all of Executive’s Restricted Shares then outstanding shall immediately
become fully vested and nonforfeitable.  This Section 4.1(c) amends all award
agreements dated as of any date before the Agreement Date.

 

(d)        All of Executive’s then-outstanding Stock Options that were granted
after the Agreement Date, whether vested on or before the date of Termination of
Employment, shall thereafter remain exercisable until the last to occur of
(x) the first

 

 

-16-

--------------------------------------------------------------------------------


 

anniversary of the date of Termination of Employment, and (y) any period
provided in the applicable stock option agreement or stock option plan as then
in effect, but in no event shall such period of exercisability continue after
the earlier of (i) the date on which such Stock Options would have expired if
Executive had remained an employee of the Company, or (ii) the tenth anniversary
of the original date of the Stock Option grant.

 

(e)        Within five business days after date of Executive’s Termination of
Employment, the Company shall deliver to Executive certificates for all
Restricted Shares theretofore held by or on behalf of the Company.

 

(f)         The Company shall pay on behalf of Executive all reasonable fees and
costs charged by the outplacement firm selected by Executive to provide
outplacement services to Executive that are incurred no later than the end of
the second year following the year in which the Termination of Employment
occurs.

 

(g)        During the period of time which Executive would be entitled to
continuation coverage under a Company-sponsored group health plan under
Section 4980 of the Code or such later date as any Plan may specify, the Company
shall continue to make available to Executive and Executive’s family welfare
benefits (including medical, prescription, dental, disability, salary
continuance, individual life, group life, accidental death and travel accident
insurance plans and programs) that are at least as favorable as the most
favorable Plans of the Company applicable to other peer executives and their
families as of the Termination Date, but which are in no event less favorable
than the most favorable Plans of the Company applicable to other peer executives
and their families during the 90-day period immediately before the Effective
Date.  The cost of such welfare benefits, including continuation coverage
required by Section 4980 of the Code (“COBRA”), to Executive shall not exceed
the cost of such benefits to Executive immediately before the Termination Date
or, if less, the Effective Date.  Executive’s rights under this Section shall be
co-extensive with any post-termination continuation coverage Executive may have
pursuant to applicable law, including COBRA,.  Accordingly, in order to receive
this coverage, Executive shall timely elect continuation coverage under COBRA
for Executive and Executive’s covered dependents.  Notwithstanding any of the
above, such welfare benefits shall be secondary to any similar welfare benefits
provided by Executive’s subsequent employer as provided in the Plans.

 

4.2            If by the Company for Cause.  If the Company terminates
Executive’s employment for Cause during the Post-Change Period, the Company’s
sole obligation to Executive under Sections 2.1 and 2.2 and this Article shall
be to pay Executive a lump-sum cash amount equal to all Accrued Obligations
determined as of the Termination Date.

 

4.3       If by Executive Other Than for Good Reason.  If Executive terminates
employment during the Post-Change Period other than for Good Reason, Disability
or death, the Company’s sole obligation to Executive under Sections 2.1 and 2.2
and this Article shall be to pay Executive a lump-sum cash amount equal to all
Accrued Obligations determined as of the Termination Date.

 

-17-

--------------------------------------------------------------------------------


 

4.4       If by the Company for Disability.  If the Company terminates
Executive’s employment by reason of Executive’s Disability during the
Post-Change Period, the Company’s sole obligation to Executive under Sections
2.1 and 2.2 and this Article shall be as follows:

 

(a)        to pay Executive a lump-sum cash amount equal to all Accrued
Obligations determined as of the Termination Date, and

 

(b)        to provide Executive disability and other benefits after the
Termination Date that are not less favorable to Executive than the most
favorable of such benefits then available under Plans of the Company to disabled
peer executives of the Company.

 

Such disability and other benefits shall also be not materially less favorable,
in the aggregate, to Executive than the most favorable of the disability and
other benefits available to Executive under such Plans in effect at any time
during the 90-day period immediately preceding the Effective Date.

 

4.5       If Upon Death.  If Executive’s employment is terminated by reason of
Executive’s death during the Post-Change Period, the Company’s sole obligations
to Executive under Sections 2.1 and 2.2 and this Article shall be as follows:

 

(a)        to pay Executive’s estate or Beneficiary a lump-sum cash amount equal
to all Accrued Obligations; and

 

(b)        to provide Executive’s estate or Beneficiary survivor and other
benefits that are not less than the most favorable survivor and other benefits
then available under Plans of the Company to the estates or the surviving
families of peer executives of the Company.

 

Such survivor benefits shall also be no less favorable, in the aggregate, than
the most favorable of the survivor benefits available to Executive under such
Plans in effect at any time during the 90-day period immediately preceding the
Effective Date.

 

4.6       Amount Contested.

 

(a)        In the event of any dispute between the Company and Executive as to
the nature or extent of the Company’s obligation to make any payments or provide
other benefits to Executive or Executive’s family pursuant to Sections 4.1 or
2.4, Executive shall have the right, exercisable by written notice given to the
Company within 90 days after the Executive believes a payment or provision of
benefits should have occurred, to obtain, within 30 days after the Company’s
receipt of Executive’s demand therefor, a written certificate prepared by the
Company and certified by Allstate’s independent auditors (a “Section 4.6
Certificate”). The Section 4.6 Certificate shall specify in detail either
(i) the amount and nature of each payment or other benefit that the Company
believes is then due and owing to Executive pursuant to Section 2.4 or 4.1, as
applicable, or (ii) if the Company asserts that the conditions to Executive’s
entitlement to severance or other benefits pursuant to Section 4.1 or 2.4, as
applicable, have for any reason not been satisfied, the amount and nature of
each payment or other benefit that the Company believes would be due and owing
to Executive pursuant to Section 4.1 or 2.4, as

 

-18-

--------------------------------------------------------------------------------


 

applicable, if all of such applicable conditions had been fully satisfied. 
Executive may not demand more than one Section 4.6 Certificate in respect of his
rights under Section 4.1 or more than one Section 4.6 Certificate in respect of
his rights under Section 2.4.

 

(b)        Each Section 4.6 Certificate shall include schedules that specify in
detail how each amount or other benefit specified therein was computed, together
with appropriate references to specific provisions of this Agreement or of any
applicable Plans or Policies of the Company, copies of which Plans or Policies
shall be attached to such schedules.

 

(c)        The Company shall be precluded from asserting that any portion of the
payments or other benefits due to Executive pursuant to Section 4.1 or 2.4, as
applicable, is less than the amount specified in the Section 4.6 Certificate.
The Section 4.6 Certificate shall in no event be binding on Executive and
Executive shall have the right to assert that any or all of the payments or
other benefits to be provided pursuant to Section 4.1 or 2.4 are greater than or
different from those specified in the Section 4.6 Certificate.

 

(d)        If the Company shall for any reason fail to deliver to Executive a
Section 4.6 Certificate in compliance with this Section within 30 days after the
Company’s receipt of Executive’s written demand therefor, Executive’s
determination of the amount and nature of payments or other benefits due to
Executive (i) pursuant to Section 4.1 and set forth in an Executive’s Severance
Determination (as defined below) or (ii) pursuant to Section 2.4 and set forth
in an Executive’s Deferred Compensation Determination (as defined below) shall
be conclusive and binding for all purposes of this Agreement unless the Company
shall establish, by clear and convincing evidence, that Executive’s Severance
Determination or Executive’s Deferred Compensation Determination, as applicable,
is incorrect and that a different amount (which may be zero or a positive
amount) or nature of payments or other benefits is correct.  “Executive’s
Severance Determination” means an opinion of nationally recognized executive
compensation counsel to the effect that the amount and nature of severance and
other benefits due to Executive pursuant to Section 4.1 is the amount and nature
that a court of competent jurisdiction, based on a final judgment not subject to
further appeal, is most likely to decide to have been calculated in accordance
with this Agreement and applicable law.  “Executive’s Deferred Compensation
Determination” means an opinion of nationally recognized executive compensation
counsel to the effect that the amount of payments due to Executive pursuant to
Section 2.4 is the amount that a court of competent jurisdiction, based on a
final judgment not subject to further appeal, is most likely to decide to have
been calculated in accordance with this Agreement and applicable law.

 

-19-

--------------------------------------------------------------------------------


 

ARTICLE V.
REDUCTIONS IN  PAYMENTS BY THE COMPANY

 

5.1       Reduction of Potential Parachute Payments.

 

(a)        If it is determined by Allstate’s independent auditors that any
monetary or other benefit received or deemed received by Executive from the
Company or any Affiliate pursuant to this Agreement or otherwise, whether or not
in connection with a Change of Control (such monetary or other benefits
collectively, the “Potential Parachute Payments”), is or will become subject to
any excise tax under Section 4999 of the Code or any similar tax under any
United States federal, state, local or other law other than Section 409A of the
Code (such excise tax and all such similar taxes collectively, “Excise Taxes”),
and reducing the Potential Parachute Payments would increase the aggregate
amount received by Executive (after taking into consideration the payment of all
income and Excise Taxes that would be owing as the result of the Potential
Parachute Payments) the Company shall reduce the Potential Parachute Payments by
the amount necessary to maximize such amounts for Executive.  The reduction in
Potential Parachute Payments will be determined on an after-tax basis in the
following order:

 

(i) all amounts that are not deferred compensation for purposes of Section 409A
of the Code, and

 

(ii) all amounts that are deferred compensation for purposes for Section 409A of
the Code,

 

in each case such amounts to be reduced in the order that results in the
greatest reduction in the amount valued as a “parachute payment” as that term is
used in Section 280G of the Code and that results in the least economic impact
to Executive as determined by Allstate’s independent auditors.

 

(b)        For purposes of determining the amount of an Executive’s Change in
Control Benefits on an after-tax basis, the Executive shall be deemed to be
subject to the highest effective marginal rate of Taxes.

 

5.2       Determination by Auditors.  The determination of Allstate’s
independent auditors described in Section 5.1(a), including the detailed
calculations of the amounts of the Potential Parachute Payments,  and the
assumptions relating thereto, shall be set forth in a written certificate of
such auditors (the “Company Certificate”) delivered to Executive.  Executive or
the Company may at any time request the preparation and delivery to Executive of
a Company Certificate.  The Company shall cause the Company Certificate to be
delivered to Executive as soon as reasonably possible after such request.

 

-20-

--------------------------------------------------------------------------------


 

ARTICLE VI.
EXPENSES AND INTEREST

 

6.1         Legal and Other Expenses.

 

(a)        If Executive incurs legal fees or other expenses (including expert
witness and accounting fees) in an effort to determine, secure, preserve,
establish entitlement to, or obtain benefits under this Agreement (collectively,
“Legal and Other Expenses”), the Company shall, regardless of the outcome of
such effort, pay or reimburse Executive for such Legal and Other Expenses in
accordance with Section 6.1(b).

 

(b)        All Legal and Other Expenses shall be paid or reimbursed on a monthly
basis within 10 days after Allstate’s receipt of Executive’s written request
accompanied by evidence that such Legal and Other Expenses were incurred.

 

(c)        If Executive does not prevail (after exhaustion of all available
judicial remedies) in respect of a claim by Executive or by the Company
hereunder, and the Company establishes before a court of competent jurisdiction,
by clear and convincing evidence, that Executive had no reasonable basis for his
claim hereunder, or for his response to the Company’s claim hereunder, or acted
in bad faith, no further payment of or reimbursement for Legal and Other
Expenses shall be due to Executive in respect of such claim and Executive shall
refund any amounts previously paid or reimbursed hereunder with respect to such
claim.

 

6.2       Interest.  If the Company does not pay an amount due to Executive
under this Agreement within five business days after such amount first became
due and owing, interest shall accrue on such amount from the date it became due
and owing until the date of payment at an annual rate equal to 200 basis points
above the base commercial lending rate published in The Wall Street Journal in
effect from time to time during the period of such nonpayment.

 

ARTICLE VII.
NO SET-OFF OR MITIGATION

 

7.1         No Set-off by Company.  Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no set-off, counterclaim or legal or equitable
defense.  Time is of the essence in the performance by the Company of its
obligations under this Agreement.  Any claim that the Company may have against
Executive, whether for a breach of this Agreement or otherwise, shall be brought
in a separate action or proceeding and not as part of any action or proceeding
brought by Executive to enforce any rights against the Company under this
Agreement, except if (i) the Company’s claim is determined by a court to be a
compulsory counterclaim under applicable law or (ii) if a court determines that
the Company would otherwise be materially prejudiced if its claim were to be
brought in a separate action.

 

7.2         No Mitigation.  Executive shall not have any duty to mitigate the
amounts payable by the Company under this Agreement by seeking new employment or
self-employment following termination.  Except as specifically otherwise
provided in this Agreement, all amounts

 

-21-

--------------------------------------------------------------------------------


 

payable pursuant to this Agreement shall be paid without reduction regardless of
any amounts of salary, compensation or other amounts that may be paid or payable
to Executive as the result of Executive’s employment by another employer or
self-employment.

 

ARTICLE VIII.
RESTRICTIVE COVENANTS

 

8.1         Non-Competition.  If Executive remains employed by the Company on
the Effective Date, Executive shall not at any time during the period beginning
on the Effective Date and ending on the first anniversary of the Termination
Date, directly or indirectly, in any capacity:

 

(a)        engage or participate in, become employed by, serve as a director of,
or render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that this Section 8.1(a) shall not
preclude Executive from being an employee of, or consultant to, any business
unit of a Competitive Business if (i) such business unit does not qualify as a
Competitive Business in its own right and (ii) Executive does not have any
direct or indirect involvement in, or responsibility for, any operations of such
Competitive Business that cause it to qualify as a Competitive Business; or

 

(b)        make or retain any financial investment, whether in the form of
equity or debt, or own any interest, in any Competitive Business; provided,
however, that nothing in this subsection shall restrict Executive from making an
investment in any Competitive Business if such investment (i) represents no more
than 1% of the aggregate market value of the outstanding capital stock or debt
(as applicable) of such Competitive Business, (ii) does not give Executive any
right or ability, directly or indirectly, to control or influence the policy
decisions or management of such Competitive Business, and (iii) does not create
a conflict of interest between Executive’s duties under this Agreement and his
interest in such investment.

 

8.2         Non-Solicitation.  If Executive remains employed by the Company on
the Effective Date, Executive shall not at any time during the period beginning
on the Effective Date and ending on the first anniversary of the Termination
Date, directly or indirectly:

 

(a)        other than in connection with the good-faith performance of his
duties as an officer of the Company, encourage any employee or agent of the
Company to terminate his relationship with the Company;

 

(b)        employ, engage as a consultant or adviser, or solicit the employment
or engagement as a consultant or adviser, of any employee or agent of the
Company (other than by the Company or its Affiliates), or cause or encourage any
Person to do any of the foregoing;

 

(c)        establish (or take preliminary steps to establish) a business with,
or encourage others to establish (or take preliminary steps to establish) a
business with, any employee or agent of the Company; or

 

-22-

--------------------------------------------------------------------------------


 

(d)        interfere with the relationship of the Company with, or endeavor to
entice away from the Company, any Person who or which at any time during the
period commencing one year prior to the Agreement Date was or is a material
customer or material supplier of, or maintained a material business relationship
with, the Company.

 

8.3         Reasonableness of Restrictive Covenants.

 

(a)        Executive acknowledges that the covenants contained in Sections 8.1
and 8.2 are reasonable in the scope of the activities restricted, the geographic
area covered by the restrictions, and the duration of the restrictions, and that
such covenants are reasonably necessary to protect the Company’s relationships
with its employees, customers and suppliers.  Executive further acknowledges
such covenants are essential elements of this Agreement and that, but for such
covenants, the Company would not have entered into this Agreement.

 

(b)        The Company and Executive have each consulted with their respective
legal counsel and have been advised concerning the reasonableness and propriety
of such covenants.  Executive acknowledges that his observance of the covenants
contained in Sections 8.1 and 8.2 will not deprive him of the ability to earn a
livelihood or to support his dependents.

 

8.4         Right to Injunction; Survival of Undertakings.

 

(a)        In recognition of the necessity of the limited restrictions imposed
by Sections 8.1 and 8.2, the parties agree that it would be impossible to
measure solely in money the damages that the Company would suffer if Executive
were to breach any of his obligations under such Sections.  Executive
acknowledges that any breach of any provision of such Sections would irreparably
injure the Company.  Accordingly, Executive agrees that the Company shall be
entitled, in addition to any other remedies to which the Company may be entitled
under this Agreement or otherwise, to an injunction to be issued by a court of
competent jurisdiction, to restrain any actual breach, or threatened breach, of
such provisions, and Executive hereby waives any right to assert any defense
that the Company has an adequate remedy at law for any such breach.

 

(b)        If a court determines that any of the covenants included in this
Article VIII is unenforceable in whole or in part because of such covenant’s
duration or geographical or other scope, such court may modify the duration or
scope of such provision, as the case may be, so as to cause such covenant as so
modified to be enforceable.

 

(c)        All of the provisions of this Article VIII shall survive any
Termination of Employment without regard to (i) the reasons for such termination
or (ii) the expiration of the Agreement Term.

 

8.5         Non-Disparagement.  If Executive remains employed by the Company on
the Effective Date, Executive shall not at any time during the two-year period
commencing on the Termination Date (a) make any written or oral statement that
brings the Company or any of its then-current or former employees, officers or
agents into disrepute, or tarnishes any of their images or reputations or
(b) publish, comment on or disseminate any statements suggesting or

 

-23-

--------------------------------------------------------------------------------


 

accusing the Company or any of its then-current or former agents, employees or
officers of any misconduct or unlawful behavior.  This Section shall not be
deemed to be breached by testimony of Executive given in any judicial or
governmental proceeding that Executive reasonably believes to be truthful at the
time given or by any other action of Executive that he reasonably believes is
taken in accordance with the requirements of applicable law or administrative
regulation.

 

ARTICLE IX.
NON-EXCLUSIVITY OF RIGHTS

 

9.1         Waiver of Certain Other Rights.  To the extent that Executive shall
have received severance payments or other severance benefits under any other
Plan or agreement of the Company prior to receiving severance payments or other
severance benefits pursuant to Article IV, the severance payments and other
severance benefits under such other Plan or agreement shall reduce (but not
below zero) the corresponding severance payments or other severance benefits to
which Executive shall be entitled under Article IV.  To the extent that
Executive receives payments or other benefits pursuant to Article IV, Executive
hereby waives the right to receive a corresponding amount of future severance
payments or other severance benefits under any other Plan or agreement of the
Company.  To the extent that Executive receives payments pursuant to
Section 4.1(b), Executive hereby waives the right to receive payments or other
benefits under any Non-Qualified Plan that have accrued as of the Termination
Date.  To the extent that Executive received payments or other benefits pursuant
to Section 4.1(a)(ii) or (iii),  Executive hereby waives the right to receive
any Annual Bonus or LTIP Bonus payments with respect to the Annual Performance
Period or LTIP Performance Periods in effect as of the Termination Date.

 

9.2         Other Rights.  Except as expressly provided in Section 9.1, this
Agreement shall not prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other Plans provided by the
Company and for which Executive may qualify, nor shall this Agreement limit or
otherwise affect such rights as Executive may have under any other agreements
with the Company.  Amounts that are vested benefits or which Executive is
otherwise entitled to receive under any Plan and any other payment or benefit
required by law at or after the Termination Date shall be payable in accordance
with such Plan or applicable law except as expressly modified by this Agreement.

 

ARTICLE X.
MISCELLANEOUS

 

10.1        No Assignability.  This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

10.2        Successors.  This Agreement shall inure to the benefit of and be
binding on the Company and its successors and assigns.  The Company will require
any successor (whether

 

-24-

--------------------------------------------------------------------------------


 

direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  Any successor to the business or assets of the Company that assumes or
agrees to perform this Agreement by operation of law, contract, or otherwise
shall be jointly and severally liable with the Company under this Agreement as
if such successor were the Company.

 

10.3        Payments to Beneficiary.  If Executive dies before receiving amounts
to which Executive is entitled under this Agreement, such amounts shall be paid
in a lump sum to one or more beneficiaries designated in writing by Executive
(each, a “Beneficiary”), or if none is so designated, to Executive’s estate.

 

10.4        Non-Alienation of Benefits.  Benefits payable under this Agreement
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.

 

10.5        No Deference.  Unless otherwise expressly provided in this
Agreement, no determination pursuant to, or interpretation of, this Agreement
made by the board of directors (or any committee thereof) of Allstate or any
Successor Corporation shall be entitled to any presumptive validity or other
deference in connection with any judicial or administrative proceeding relating
to or arising under this Agreement.

 

10.6        Severability.  If any one or more Articles, Sections or other
portions of this Agreement are declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid.  Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

 

10.7        Amendments.  This Agreement shall not be amended or modified except
by written instrument executed by Executive, Allstate and AIC.

 

10.8        Notices.  All notices and other communications under this Agreement
shall be in writing and delivered by hand, by nationally recognized delivery
service that promises overnight delivery, or by first-class registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive, to Executive at his most recent

home address on file with the Company.

 

If to Allstate or AIC:

 

The Allstate Corporation

2775 Sanders Road

Northbrook, Illinois  60062

 

-25-

--------------------------------------------------------------------------------


 

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.

 

10.9       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

 

10.10     Governing Law.  This Agreement shall be interpreted and construed in
accordance with the laws of the State of Illinois, without regard to its choice
of law principles.

 

10.11     Captions.  The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.

 

10.12     Number and Gender.  Wherever appropriate, the singular shall include
the plural, the plural shall include the singular, and the masculine shall
include the feminine.

 

10.13     Tax Withholding.  The Company may withhold from any amounts payable
under this Agreement any Taxes that are required to be withheld by any
applicable law or regulation.

 

10.14     No Waiver.  Executive’s failure to insist upon strict compliance with
any provision of this Agreement shall not be deemed a waiver of such provision
or any other provision of this Agreement.  A waiver of any provision of this
Agreement shall not be deemed a waiver of any other provision, and any waiver of
any default in any such provision shall not be deemed a waiver of any later
default thereof or of any other provision.

 

10.15     Joint and Several Liability.  The obligations of Allstate and AIC to
Executive under this Agreement shall be joint and several.

 

10.16     No Rights Prior to Effective Date.  Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall not entitle Executive to
any compensation, severance or other benefits of any kind prior to an Effective
Date.

 

10.17     Six-month Delay.  Any payment considered to be deferred compensation
under Section 409A of the Code and not subject to an exception or exemption
thereunder, shall not be paid to Executive prior to the first business day
following the date that is six (6) months after the date of Executive’s
Termination of Employment.  Any payments that would otherwise have been made to
Executive during such six (6) month period shall instead be aggregated and not
paid to Executive prior to the first business day following the date that is six
(6) months after the date of  Executive’s Termination of Employment.  Any
payments subject to a six-month delay shall be paid with interest which shall
accrue from the date such payment became due and owing until the date of payment
at an annual rate equal to 200 basis points above the base commercial lending
rate published in The Wall Street Journal in effect from time to time during the
six-month delay period.  Any payments scheduled to be made after the date that
is six (6) months after the Termination of Employment shall be paid to Executive
in accordance with the other provisions of this Agreement or applicable plan.

 

-26-

--------------------------------------------------------------------------------


 

10.18     Interpretation to Avoid 409A Penalties.  This Agreement is intended to
comply with the provisions of Section 409A of the Code so as to avoid the
imposition of excise taxes and penalties on the Executive under Section 409A of
the Code.  The Agreement shall be interpreted, construed and administered
consistent with that intent.

 

10.19     Entire Agreement.  This Agreement contains the entire understanding of
Allstate, AIC and Executive with respect to its subject matter.

 

 

IN WITNESS WHEREOF, Executive, Allstate and AIC have executed this Change of
Control Employment Agreement as of the date first above written.

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

[insert name of Executive]

 

 

 

 

 

 

 

THE ALLSTATE CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

Title:

 

-27-

--------------------------------------------------------------------------------